Fein, J. P., and Bloom, J., dissent in a memorandum by Bloom, J., as follows:
Petitioner, an agency authorized to handle the placement of chil-
dren, brought this proceeding to terminate the parental rights of respondent, the natural mother of the dependent child theretofore placed in foster care by petitioner. The petitioner set forth two causes of action. The first cause was bottomed upon parental neglect while the second found origin in the claim that the mother was mentally retarded. In order to establish mental retardation, petitioner made application, pursuant to section 384-b (subd 6, par [e]) of the Social Services Law for the appointment of a physician and certified psychologist for the purpose of examining respondent and reporting to the court. Some time prior to this application, petitioner had brought a similar proceeding against respondent in connection with another of respondent’s children. In that case a physician and certified psychologist had been appointed. That matter proceeded to a fact-finding hearing which, approximately three months prior to the determination of this application, resulted in a holding that respondent was guilty of permanent neglect but that the allegation of mental retardation was not borne out by the evidence. The instant application was denied under the theory of collateral estoppel and this appeal is from that denial. Section 1112 of the Family Court Act provides in pertinent part that "An appeal may be taken as of right from any order of disposition and, in the discretion of the appropriate appellate division, from any other order under this act”. The term "order of disposition” has been held to be synonymous with a final order or judgment (Firestone v Firestone, 44 AD2d 671; Ocasio v Ocasio, 49 AD2d 801). Absent such a determination, appeal will not lie unless leave has been granted (Firestone v Firestone, supra; Matter of Allen H. P., 55 AD2d 934; Matter of Lance S., 51 AD2d 1057; Ocasio v Ocasio, supra). Here, there is nothing to indicate that leave was granted or even applied for. No useful purpose is served by granting leave, sua sponte. Indeed, had petitioner proceeded promptly to a fact-finding hearing on the issue of permanent neglect, this matter would, in all probability, have been disposed of by now or be in the final stages of disposition. By granting leave we serve notice that these matters, which singularly cry out for speedy disposition, may be dragged out interminably. Accordingly, we would dismiss the appeal without prejudice to review, should that be necessary, of the intermediate order here involved, after a final order of disposition.